Slip Op. 06 - 102

           UNITED STATES COURT OF INTERNATIONAL TRADE

- - - - - - - - - - - - - - - - - - -x

CARPENTER TECHNOLOGY CORPORATION,        :

                            Plaintiff,   :

                  v.                     :

UNITED STATES,                           :   Court No. 02-00448

                            Defendant,   :
               -and-
                                         :
VIRAJ GROUP,
                                         :
                 Intervenor-Defendant.
                                         :
- - - - - - - - - - - - - - - - - -      x

                              Memorandum

[Final results of ITA redetermination
 pursuant to court remand affirmed.]

                                               Dated:   July 7, 2006


     Collier Shannon Scott, PLLC (Robin H. Gilbert) for the
plaintiff.

     Peter D. Keisler, Assistant Attorney General; David M. Cohen,
Director, and Patricia M. McCarthy, Assistant Director, Commercial
Litigation Branch, Civil Division, U.S. Department of Justice
(Michael Panzera); and Office of Chief Counsel for Import
Administration, U.S. Department of Commerce (Ada E. Bosque), of
counsel, for the defendant.


          AQUILINO, Senior Judge: As pointed out in this court’s

slip opinion 04-103, 28 CIT __, __, 344 F.Supp.2d 750, 751 (2004),

filed herein, this is another case contesting a determination of

the International Trade Administration, U.S. Department of Commerce
Court No. 02-00448                                                   Page 2

(“ITA”) to group or not to group (“collapse”) together Indian

enterprises for purposes of enforcement of its Antidumping Duty

Order: Certain Stainless Steel Wire Rods from India, 58 Fed.Reg.

63,335 (Dec. 1, 1993). That opinion resulted in an order of remand

to the ITA

      for calculation and imposition of individual antidumping-
      duty margins upon Viraj Impoexpo, Ltd. and Viraj
      Forgings, Ltd. in the manner of the approach taken by the
      agency, and affirmed by the court, in Viraj Group, Ltd.
      v. United States, 25 CIT 1017, 162 F.Supp.2d 656 (2001).

28 CIT at __, 344 F.Supp.2d at 755.


             In response, the defendant has filed the agency’s Final

Results of Redetermination Pursuant to Court Remand (Feb. 18,

200[5]), to wit, weighted-average margins of 3.77 percent for Viraj

Impoexpo, Ltd. (“VIL”) and 1.29 percent for Viraj Forgings, Ltd.

(“VFL”).     Those Final Results report ITA receipt of a submission

from the petitioner/plaintiff Carpenter that

      it does not believe the Court meant to separate VIL and
      VFL but that it meant to only separate VAL [Viraj Alloys,
      Ltd.] from those two companies. . . . We disagree.

Final Results, p. 4 (citation omitted). Suffice it to confirm that

the   plaintiff,   not   the   defendant,    read   slip   opinion   04-103

correctly.

             Nonetheless,   counsel   have    since   filed   Plaintiff’s

Comments in Support of Agency’s Final Results of Redetermination

Pursuant to Court Remand, the bottom line of which is a request
Court No. 02-00448                                           Page 3

that the court “affirm” those results.   But they also request that

the court

     reject Commerce’s attempts to re-argue the issues in this
     case. Commerce has not only continued to disagree with
     the Court on the collapsing issue, but has not been fully
     forthcoming in its presentation of the issue.          In
     particular, on page five of its Remand Results, Commerce
     argues that collapsing was appropriate in this case
     because “the Department has continued to find it proper
     to collapse the companies of Viraj after the issue was
     remanded to us for reconsideration.” Id., citing Slater
     Steels Corp. v. United States, 316 F.Supp.2d 1368 (Ct.
     Int’l Trade 2004).    Given Commerce’s citation of the
     Slater Steels case as support for its argument that
     collapsing is still appropriate, it was incumbent on
     Commerce to update the Court as to the status of the
     Slater Steels litigation, and report that the agency’s
     decision to continue to collapse the Viraj Group
     companies had been found unlawful . . .. In Slip Op. 05-
     23, the Slater Steels Court “remanded to Commerce for
     calculation and imposition of individual antidumping
     margins upon VAL, VIL, and VFL.” Slater Steels Corp. v.
     United States, Slip Op. 05-23 at 15 (Ct. Int’l Trade Feb.
     17, 2005). Thus, contrary to Commerce’s argument in the
     Remand Results that it was justified in its position in
     favor of collapsing the Viraj Group companies, the
     findings in Slater Steels lend yet further support to
     this Court’s findings in the present case.

Plaintiff’s Comments in Support of Agency’s Final Results, pp. 1-2

(footnote omitted).   This has engendered a retort by the defendant

that the Court of Appeals for the Federal Circuit (“CAFC”)

     has expressly indicated that it is entirely appropriate
     for Commerce to note its disagreement with a Court’s
     conclusion notwithstanding its compliance with an order
     directing certain actions pursuant to remand1



     1
       Defendant’s Response to Plaintiff’s Comments in Support of
Agency’s Final Results of Redetermination Pursuant to Court Re-
mand, second page, citing Viraj Group, Ltd. v. United States, 343
F.3d 1371, 1376 (Fed.Cir. 2003).
Court No. 02-00448                                           Page 4


and that,

     contrary to Carpenter’s insinuation, litigation in Slater
     Steels has not concluded. The agency simply referred to
     Slater Steels in the context of preserving our objections
     to th[is] Court’s opinion and order.2


            Indeed, the defendant subsequently docketed an appeal

from the final judgment entered in Slater Steels, No. 06-1159

(Fed.Cir.    Dec. 29, 2005), although it recently apparently moved

voluntarily to dismiss that appeal, which motion was granted by the

CAFC on May 17, 2006.


            Whatever the precise significance of that dismissal may

be given the Viraj Group’s own, continuing appeal in Slater Steels,

No. 06-1158 (Fed.Cir.), in this case the intervenor-defendant Viraj

Group has taken no position on the Final Results at bar.   Since the

plaintiff and the defendant are now in agreement thereon and the

CAFC tends to “[w]eigh[] heavily” consent among otherwise-adverse

parties in a case like this3, judgment affirming those Final

Results will now be entered.

Dated:    New York, New York
          July 7, 2006

                                         Thomas J. Aquilino, Jr.
                                              Senior Judge



     2
         Id., third page (emphasis in original).
     3
       See, e.g., Ugine and ALZ Belgium v. United States, __ F.3d
__, 2006 WL 1642648, at *7 (Fed.Cir. June 15, 2006).